                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 Lamar A. Fitzgerald,                               Case No. 3:17 CV 1162

                                Petitioner,         ORDER ADOPTING
                 -vs-                               REPORT & RECOMMENDATION

 Warden Mark Hooks,                                 JUDGE JACK ZOUHARY

                                Respondent.




       In 2015, Petitioner pro se Lamar Fitzgerald was convicted of drug trafficking and unlawful

sexual conduct with a minor (Doc. 8-1 at 23–24). After unsuccessful appeals in Ohio state court (id.

at 116, 118, 140), Fitzgerald petitioned this Court for a writ of habeas corpus under 28 U.S.C. § 2254

(Doc. 1).

       Fitzgerald’s Petition was automatically referred to Magistrate Judge George Limbert under

Local Civil Rule 72.2(b)(2) (Non-Doc. Entry 6/20/2017). Respondent filed an Answer (Doc. 8), and

Fitzgerald filed a Traverse (Doc. 10). Judge Limbert then issued a Report and Recommendation

(R&R), concluding the Petition should be dismissed (Doc. 11 at 1).

       This Court reviews de novo any portions of an R&R to which a party timely objects. 28

U.S.C. § 636(b)(1). Failure to timely object, however, waives district and appellate court review of

the R&R. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); United States v. Walters, 638 F.2d

947, 950 (6th Cir. 1981). This waiver rule applies only if the parties are notified that failure to object

results in waiver, see Walters, 638 F.2d at 950, and it has few exceptions, see Vanwinkle v. United
States, 645 F.3d 365, 371 (6th Cir. 2011) (prevailing party exception); United States v. 1184

Drycreek, 174 F.3d 720, 725–26 (6th Cir. 1999) (miscarriage of justice exception).

       The R&R notified the parties that failure to object would result in waiver (Doc. 11 at 16).

Neither party has objected, and the deadline for objections has passed. This Court therefore adopts

the R&R (Doc. 11) in its entirety. The Petition (Doc. 1) is dismissed. There is no basis upon which

to issue a certificate of appealability, see 28 U.S.C. § 2253(c)(2), and an appeal from this Order could

not be taken in good faith, see 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.

                                                           s/ Jack Zouhary
                                                       JACK ZOUHARY
                                                       U. S. DISTRICT JUDGE

                                                       June 26, 2019




                                                   2
